DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement filed 11/17/21 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.  The Search Report for Great Britain Patent Application 2009381.1 was not provided and was therefore not considered.

Election/Restrictions
Applicant’s election without traverse of Group I in the reply filed on 6/1/22 is acknowledged.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “through holes” and “routing conductors” as claimed in claim 18 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered. It is unclear what features in the drawings equate to the above cited claim limitations, and the above cited claim limitations are not identified specifically in the drawings causing a great deal of confusion as to how the claims and the drawings should be interpreted. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claim 1 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 contains the limitation: “at least two insulator patterns over which the first level conductor pattern OR the second level conductor pattern is formed” (emphasis added).  There is no support in the drawings for this limitation.  The conductor layers, in so much as can be deciphered by the Examiner at this time, include only 4a, 4b, 6 and 16a.  Insulating layers are identified in the specification as including elements 10 and 12.  Neither 4a/b or 6 are “over” the two insulating patterns as required by the claims.  That means only element 16a is “over” elements 10 and 12. Therefore, the claim that at least two insulator patterns over which the first level conductor pattern OR the second level conductive pattern is formed, is not possible within the scope of the disclosure as only element 16a is over the two insulating patterns.  The specification also does not provide a clear or concise explanation as to what specific conductor layers consist of the “first conductor pattern” or the “second conductor pattern” as these elements are not linked to any of the referenced elements shown in the drawings, leading to confusion as to how the drawings should be interpreted in light of the claims.  
Claims 2-7 are rejected as being dependent upon claim 1

Claim 18 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 18 states: “wherein the second conductor pattern is in contact with the first conductor pattern via through holes in at least the planarisation layer”.  This is not shown anywhere in the drawings.  None of the drawings feature a “through hole” through the planarization layer (understood to be element 14) to which a second conductor pattern is in contact with a first conductor pattern.  Elements 6 and 4a/b are the only conductive layers in contact with each other, and they are not in contact “via through holes in the planarization layer”, instead these layers are in contact with each other below the insulating layers 10 and 12, even if one were to interpret the “through holes” to be the window opening in layer 14, it still would not meet the limitation that they are “in contact” “via through holes”.  They are simply on the same plane and in contact with each other in that plane, and not through a hole.  
	Claim 19 is rejected as being dependent upon claim 18.  


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 3 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dimmler US 2010/0009497.

Pertaining to claim 1, Dimmler teaches a device, comprising: 
	a stack of layers defining at least: 
	a first conductor pattern source/drain/102/103 at a first level of the stack; and 
	one or more semiconductor channels 105 in respective semiconductor channel regions, connecting a pair of parts of the first conductor pattern, and capacitively coupled via a dielectric 107 to a coupling conductor 109 of a second conductor pattern at a second level of the stack; 	
	wherein the stack comprises: 
		at least two insulator patterns 107 108 over which the first level conductor pattern or the second level conductor pattern 109 is formed; 
		wherein a first insulator pattern 105 of the at least two insulator patterns occupies at least the one or more semiconductor channel regions to provide the dielectric; and 
		a second insulator pattern 108 of the at least two insulator patterns defines one or more windows see Figure 12 in at least the one or more semiconductor channel regions through which the second conductor pattern 109 contacts said first insulator pattern 107 other than via the second insulator pattern 108 see Figure 12; 
		wherein the second insulator pattern 108 overlaps the first insulator pattern 107 outside the one or more semiconductor channel regions See Figure 12.

Pertaining to claim 3, Dimmler teaches the device according to claim 1, wherein the one or more windows extends over at least the whole area of the respective semiconductor channel region. See Figure 12, the channel region is the region between the source and drain and the window extends beyond this region to either side (see also Figure 11)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS J TOBERGTE whose telephone number is (571)272-6458. The examiner can normally be reached M-F 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Montalvo can be reached on (571) 270-3829. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICHOLAS J TOBERGTE/Primary Examiner, Art Unit 2817